DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,3,4,5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Asai et al (US 7046239).
Asai discloses for claim 1: 1.(Currently Amended) A cooking apparatus (1020 fig 15 microwave) comprising: a display unit 1022; and a display control unit 1021,1300,1305 configured to control the display unit(fig 17), wherein the display control unit controls the display unit to display an advertisement at a time when a user is likely to view a display screen of the display unit(c 22 l 35-65,fig 18,S111,fig 22).  
2. (Currently Amended) The cooking apparatus according to claim 1, wherein the time when the user is likely to view the display screen of the display unit includes a predetermined period immediately before an end of heating cooking(c 22 l 35-65,fig 18,S111,fig 22).  
3. (Currently Amended) The cooking apparatus according to claim 2, wherein the time when the user is likely to view the display screen of the display unit is a predetermined period immediately 
4. (Currently Amended) The cooking apparatus according to claim 1, wherein the time when the user is likely to view the display screen of the display unit includes a predetermined period immediately after a start of heating cooking (c 21 l 60- c 22 l 5, c 22 l 35-65,fig 18,S111,fig 22).  
5. (Currently Amended) The cooking apparatus according to claim 1, further comprising: a heating chamber in which an object to be heated is heated; and a door configured to open and close an opening of the heating chamber, wherein the time when the user is likely to view the display screen of the display unit includes a period from a point of time when heating cooking is ended until the door is opened and closed(c 21 l 60- c 22 l 10,c 22 l 35-65,fig 18,S111,fig 22).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable by Asai et al (US 7046239) in view of Watanabe (JP 2007274418 supplied by applicant).
6. (Currently Amended) The cooking apparatus according to claim 1, further comprising: an input operation unit (fig 40,43,3018,fig 23)to be operated by the user; and an advertisement information acquisition unit configured to acquire information on an advertisement to be displayed on the display unit from an external information providing device, wherein the advertisement information acquisition unit acquires the information on the advertisement from the information providing device during heating cooking or while the input operation unit is not operated. 
The claim differs in an advertisement information acquisition unit performing the function of the recited wherein clause.
  Watanabe teaches an advertisement information acquisition unit performing the function of the recited wherein clause in the abstract and par 50-51.
The advantage is providing commercial output outputting a commercial message according to a comprehensive digest information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asai by substituting for or adding to a phone or optical disc an advertisement information acquisition unit performing the function of the recited wherein clause as taught by Watanabe to enhance the effectiveness of advertisements.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable by Asai et al (US 7046239) and Watanabe (JP 2007274418 supplied by applicant) as applied to claim 6 further in view of 
7. (Currently Amended) The cooking apparatus according to claim 6, further comprising a history notification unit configured to notify the information providing apparatus of a history of advertisements displayed on the display unit(c 21 l 60- c 22 l 10,c 22 l 35-65,fig 18,S111,fig 22), wherein the advertisement information acquisition unit is capable of acquiring information on an advertisement different from the advertisements displayed on the display unit from the information providing device notified of the history of the advertisements from the history notification unit. 
 The claim differs in a history notification unit functioning as recited.
Toshinari teaches a unit for history information in the abstract and par 106.
Hiroshi teaches a device for historical information regarding advertising in the abstract and par 98.
The advantage is advertising readout control.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asai-Watanabe by adding history notification unit functioning as recited as taught by Toshinari and Hiroshi for advertising readout control.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable by Asai et al (US 7046239) in view of Kenji (JP 2001/195020 supplied by applicant).
 8. (Currently Amended) The cooking apparatus according to claim 1, further comprising: a television advertisement information acquisition unit configured to acquire information related to a television advertisement to be displayed on the display unit (c 21 l 60- c 22 l 10,c 22 l 35-65,fig 18,S111,fig 22) from an external television advertisement providing device; and a television 
The claim differs in a television advertisement information acquisition unit configured as recited.
Kenji teaches a television advertisement information acquisition unit configured as recited in the abstract and par 31-47.
The advantage is providing additional information.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Asai-Watanabe by adding a television advertisement information acquisition unit configured as recited for the communication devices as taught by Kenji to provide additional information.
Claim(s) 1,2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chihiro et al (JP 2009/037341 supplied by applicant, translation by PTO).
Asai discloses for claim 1: 1.(Currently Amended) A cooking apparatus  comprising: a display unit 4; and a display control unit configured to control the display unit, wherein the display control unit controls the display unit to display an advertisement at a time when a user is likely to view a display screen of the display unit(par 73,fig 15,abstract,par 72-98 and use for television).  
2. (Currently Amended) The cooking apparatus according to claim 1, wherein the time when the user is likely to view the display screen of the display unit includes a predetermined period 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761